Citation Nr: 0319938	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  98-17 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for circulation problems of 
the lower extremities as secondary to service-connected scars 
of the legs, residuals of tropical ulcers. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel






INTRODUCTION

The veteran had active service from August 1942 to July 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  


REMAND

During the pendency of this appeal, there was a change in the 
law pertaining to veterans' benefits.  The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (VCAA) redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A 
preliminary review of the record reveals that the veteran has 
not been provided with notice of the VCAA and the division of 
responsibilities between VA and the veteran there under.   
Such notification must be provided.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following development:

1.  The veteran's claims folder should be 
reviewed to ensure that all VCAA 
notification and development action, as 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2002), has been taken for the claim.  
This action should include written notice 
to the veteran and his representative of 
the provisions of the VCAA and the laws 
applicable to the claim, as well as the 
roles of VA and the veteran in identifying 
and gathering evidence relevant to the 
claim per Quartuccio.  The veteran and his 
representative should be afforded the 
appropriate period of time for response to 
all written notice and development as 
required by VA law.     

2.  In addition to the development 
requested above, any additional 
development necessary to comply with the 
VCAA should be undertaken.

3.  Thereafter, the veteran's claim 
should be readjudicated.  To the extent 
that the benefits sought are not granted, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




